Miller, J.
Motion to dismiss the complaint on the ground of insufficiency is denied. The action is to restrain unfair competition. Even in the absence of the possession of a technical trade-mark, acts by a defendant in dressing his merchandise in a manner which tends to palm off goods as those of another who has previously established in the public mind an association of that dress with his goods is the subject of an injunction, This is particularly true where actual deception of the buying public is set forth, (Reckitt & Sons v. Kellogg, 28 App. Div. 111; Fischer v. Blank, 138 N. Y. 244.) The second motion on the ground of lack of jurisdiction is also denied. This court has full jurisdiction of an action for unfair competition, and the registration of the trademark in the United States Patent Office does not deprive it of jurisdiction. Order signed.